PO'RLEiY, J.
The controversy out of which this appeal grows originated in the' county court of Pennington county. A certain will was filed1 for probate; notice of the time and place for hearing the petition for the probate of the will was given by mail. All of the heirs but one — the plaintiff in this action — ■ lived in Rapid City. Plaintiff lived in Hot .Springs. The party who mailed the notices made an affidavit that she had mailed a copy of said notice to each of the heirs, addressed to Rapid City.
The will in question was dated April 24, 1908, but in the proof of the execution of the will made by one of the subscribing witnesses the date of the will was stated as April 12, 1919; in the certificate of proof of the will the date of the will was stated as April 12, 1918, and in the order admitting the will to probate the date of the will is stated as April 12, 1918. After the order admitting the will to probate had been entered, plaintiff instituted a contest of the will. During the contest proceedings the executor of the will moved to have the above dates corrected so that the various instruments above referred to would all show the correct date of the will, and also to correct the return of the mailing of the notices so as to show that the notice was mailed1 to plaintiff at Hot ¡Springs instead of Rapid City. After the hearing on the motion the county court made and entered an order directing the clerk to amend and correct said papers nunc pro tunc as of the original date of filing, so as to make them conform to the truth. Thereupon plaintiff secured a writ of prohibition from the circuit court prohibiting and restraining the county judge and clerk of courts from “amending -by changing; altering, defacing, mutilating, or destroying” any of the above-mentioned files or records, “but without prejudice or hindrance to your exercising the .full jurisdiction and authority of your respective offices in accordance with the law, it being intended by this writ of prohibition to prohibit the amendment only as to the manner of such amendment, this court having no jurisdiction at this time to pass upon any other question.” From this writ defendants appeal to this court.
Appellants’ argument is based upon the contention that the county court has the power to correct its records, when necessary, *196‘so as to make them conform to the truth. But this question is not involved. The right of a county court to correct its records in a proper case is conceded 'by respondents, and is fully recognized by the circuit court in the judgment appealed1 from. It will be noted that the judgment does not prohibit the county court from making the amendment, but only from making the amendment in the manner pointed out in the order, to-wit: That the . saidl papers and records be amended and corrected by the clerk “in the following particulars, to-wit: That * * * the date of the said will be correctly inserted as of April 24, 1908, instead of April 12, 1919, as appears in said proof of will.” etc. This required the interlineation and mutilation of these files, and is not the proper way to make amendments.
An order that the affidavits of C, J. Buell and Martha Bo-chart made in support of the motion to amend should be considered as showing the correct date of the execution of the will, and the further order that, as to the certificate of proof of will and the order admitting the will to probate, “the same are hereby corrected to read April 24, 1908, instead of April 12, 1918,” would have been sufficient, and no changes or interlineations in the original papers would be necessary.
The showing made by the appellants was sufficient to warrant the county court in making the necessary amendments but that court had no authority to change or mutilate the papers or records already on file.
The judgment appealed from is affirmed, but no costs will be allowed to either party on this appeal.